Citation Nr: 0811131	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-10 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a back disability. 

2.	Entitlement to service connection for a left knee 
disability.  

3.	Entitlement to service connection for sleep problems. 

4.	Entitlement to service connection for bilateral hearing 
loss. 

5.	Entitlement to service connection for a bilateral shoulder 
disability.  

6.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO decision denying service 
connection for a back disability, a left knee disability, 
sleep problems, bilateral hearing loss and a bilateral 
shoulder disability.  This appeal also comes before the Board 
from a February 2005 RO decision denying service connection 
for PTSD.  

In January 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board notes that in a December 2005 statement, the 
veteran withdrew claims for an increased rating for nasal 
bone fracture and right fibula fracture and service 
connection for a sinus disability and dental condition.  
During the January 2008 hearing, the veteran confirmed his 
withdrawal of these claims.  

The issues of a back disability, sleep problems, bilateral 
hearing loss and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The competent medical evidence does not show a current 
diagnosis of a left knee disability that was incurred in or 
related to service.  

2.	The competent medical evidence does not show a current 
diagnosis of a bilateral shoulder disability that was 
incurred in or related to service.  


CONCLUSIONS OF LAW

1.	A left knee disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2007).

2.	A bilateral shoulder disability was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2002 that fully 
addressed all four notice elements and were sent prior to the 
initial AOJ decision.  A letter was also sent in May 2005.  
The letters informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, a letter was sent to the veteran in March 2006 
that provided notice of the rating criteria and effective 
date provisions that are pertinent to the appellant's claims.  
Any error regarding this notice was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the service medical records do not indicate a 
knee or shoulder injury or disability.  The service medical 
records do not show that the veteran received treatment for a 
shoulder or knee injury and a chronic disability was not 
noted at the separation examination.  Additionally, the 
objective medical evidence of record does not show a shoulder 
or knee disability after service.  In view of the objective 
evidence of record which was negative for any complaints or 
findings of a chronic shoulder or knee disability in service, 
and the absence of a disability after service, the Board 
finds the veteran's current assertions alone in the face of 
this objective evidence not credible, and thus do not require 
VA to provide an examination.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in 
determining whether lay evidence is satisfactory the Board 
may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran).  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (a medical opinion was not warranted when 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he has a bilateral shoulder 
disability and a left knee disability.  He testified that his 
bilateral shoulder disability was caused by lifting heavy 
objects in service.  He also indicated that his left knee was 
injured in a motor vehicle accident in service.  

The Board has reviewed all the medical evidence of record and 
finds that the veteran does not have a current diagnosis of a 
bilateral shoulder or left knee disability.  The veteran 
testified that his shoulder was worn out from lifting heavy 
objects in service; however, the medical evidence of record 
does not show a diagnosis of a disability.  The Board also 
notes that although there was a motor vehicle accident in 
service, there is also no diagnosis of a left knee disability 
of record after service.  The VA treatment records do not 
show a current disability, and the private medical records 
also do not show a current diagnosis for either a shoulder or 
knee disability.  Without a current disability, service 
connection cannot be granted.  

Additionally, there is no indication in the service medical 
records of a shoulder or knee injury.  The veteran reported 
that he did not have a painful or trick shoulder or a trick 
or locked knee in the December 1962, March 1960 and March 
1966 physical examinations.  His upper and lower extremities 
were clinically evaluated as normal.  The Board also notes 
that there are service medical records from Verdun, Toul and 
Metz, there the veteran testified that he received treatment 
for a shoulder and knee disability.  

There is also no medical evidence of record relating a 
bilateral shoulder or left knee disability to service.  As 
there is no medical evidence of a current disability, there 
is also no medical opinion that a shoulder or knee disability 
is related to any remote incident in service.  Without 
competent medical evidence linking the veteran's disability 
to service, service connection is not warranted.

The Board has considered the contentions of the veteran that 
he incurred injuries in service.  However, as a layman, 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter such as diagnosis or etiology.  While a layman such as 
the veteran can certainly attest to his in-service 
experiences and current symptoms, he is not competent to 
provide an opinion of etiology or nexus.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  See Espiritu, 
supra.  The Board notes that while the veteran is competent 
to report symptoms, he does not have medical expertise and 
therefore cannot provide a competent opinion regarding 
diagnosis or causation of his disabilities.  

As there is no diagnosis of a left knee or bilateral shoulder 
disability, the Board finds that the preponderance of the 
evidence is against the claims and the benefit-of-the-doubt 
rule does not apply.  Service connection for a bilateral 
shoulder disability and a left knee disability must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disability is denied. 

Service connection for a bilateral shoulder disability is 
denied. 


REMAND

The veteran testified in the January 2008 hearing that he was 
currently receiving VA treatment in Dallas for PTSD and sleep 
disturbances.  The last VA medical records of record are 
dated in September 2004.  VA has a duty to obtain all 
outstanding identified VA treatment records; therefore, the 
additional VA treatment records should be obtained.  See 
38 C.F.R. § 3.159 (c).

There are also private medical records showing that the 
veteran has a current diagnosis of a back disability.  The 
veteran had a laminotomy and discectomy at L4-L5 for a 
herniated disc in July 1997.  X-ray evidence showed narrowing 
of the L4 disc space and straightening of the normal lumbar 
lordosis on the neutral lateral view suggested the 
possibility of paraspinous muscle spasm.  The veteran 
testified that he received treatment for a back injury in 
service and he may have injured his back in the motor vehicle 
accident in service.  He also claimed that his back 
disability is secondary to a service-connected right leg 
disability.  

A treatment note dated in November 1961 shows the veteran was 
admitted in Verdun, France following an automobile accident.  
A clinical record dated in January 1962 shows the veteran was 
transferred from Verdun to a hospital in Landstuhl, Germany 
where he spent 48 days.  The hospital records from Landstuhl 
have not been requested or obtained.  As such, the Board 
finds that the hospital records must be requested to 
determine if a back injury was incurred in service.  

Lastly, regarding the veteran's claim for bilateral hearing 
loss, he claims he lost his hearing after exposure to loud 
noise, including gun fire, during training in Fort Carson.  
The personnel file shows that the veteran had combat training 
in Fort Carson.  To date, there is no audiology examination 
of record.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all medical 
records from the Dallas VA Medical Center 
in Dallas, Texas.  All efforts to obtain 
VA records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.	The RO should obtain all clinical 
records from the United States Army 
Hospital in Landstuhl, Germany for the 
period from November 11, 1961 to February 
1962 from the appropriate government 
agency, including the National Personnel 
Records Center.  All efforts to obtain 
these records should be fully documented.  
If the records are not available, a 
negative response should be provided.  

3.	Then, the veteran should be scheduled 
for a VA examination with the appropriate 
medical specialist to determine the 
etiology of the veteran's current back 
disability.  The claims file must be made 
available to and reviewed by the 
specialist in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The specialist 
should state whether the veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by service, including the 
November 1961 motor vehicle accident.  
Additionally, the examiner should state 
whether the back disability is 
etiologically related to or aggravated by 
the service-connected right leg 
disability.  

4.	If the acquired Dallas VA treatment 
records show a diagnosis or symptoms of a 
psychiatric disability, the veteran should 
be afforded a VA psychiatric examination 
to ascertain a diagnosis and etiology of 
any psychiatric disability, including 
PTSD.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  If a 
psychiatric disability is diagnosed, the 
examiner should state whether the 
veteran's disability is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to or aggravated by service.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether each 
asserted stressor was sufficient to 
produce PTSD; and (2) whether there is a 
link between the current symptoms and the 
in-service stressor(s).  The report of 
examination should include a complete 
rationale for all opinions expressed. 

5.	The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of sleep disturbances.  The 
claims file must be made available to and 
reviewed by the specialist in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The specialist 
should state whether the veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by service.  Additionally, the 
examiner should state whether the sleep 
disturbances are secondary to 
(etiologically related to or aggravated 
by) any psychiatric disability or any 
other service-connected disability.  

6.	The veteran should be afforded with an 
appropriate VA examination to determine 
the identity and etiology of any hearing 
loss that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should state whether any hearing 
loss found on examination is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability of less 
than 50 percent) causally or etiologically 
related to any symptomatology shown in 
service or any other incident in service.  

7.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


